DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/21 has been entered.
 
Receipt of amendment and Response dated 7/8/21 is acknowledged.
Claim status
Claims 3, 5, 6, 9, and 16 have been canceled.
Claims 1-2, 4, 7-8 and 10-15 are pending for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Ae certified copy of the foreign priority has been filed as required by 37 CFR 1.55. However, it is noted that a translation of foreign priority application has not been made of record in accordance with 37 CFR 1.55. See MPEP 215 and 216.


In response to the cancelation of claim 16, the following rejection has been withdrawn:

	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In response to the amendment, the Double Patenting and Prior art rejections of record have been replaced with the following new rejections:  
Instant claim 1 has been amended with a film-former polyvinylpyrrolidone, of claim 16, in an amount of from about 3 wt% to about 7 wt% of the total weight of the composition. 

Double Patenting
1.	Claims 1-2, 4, 7-8, 10-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8 and 10-19 of copending Application No. 16/718045 (US PGPUB 20200188278) in view of WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012) and US Patent No. 9662292 to Schrott et al.

Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight 
Copending claims do not recite the instant component b) polyquaternium-16 and instead includes maltodextrin/VP. Copending claims also lack the amounts of component b) and the ratios of a) and b). 
Guskey is directed to hair styling compositions for improved hair styling, comprising an anionic surfactant, 0.025% to 3% of a cationic deposition polymer having a charge density of 0.2 meq/gm to 2 meq/gm, and which is selected to the group consisting of cationic cellulose polymers, cationic guar gum derivatives, and mixtures thereof; from 0.5% to 10% organic cationic hair styling polymer and water (27% to 94.5%) (Abstract, page 2). Guskey teaches the shampoo composition for improved hair styling, good hold, body and curl retention (page 1, last para). In particular, Guskey teaches polyquaternium-16, also claimed as component b) in the instant claim 1 (see abstract and page 6).
For the cationic deposition polymers including guar derivatives, see page 8, 3-4 paragraphs. Guskey also teaches that the cationic deposition polymers have a molecular weight of 5000 to 10 million or 100,000-200000, and a cationic charge density of 0.2 meq/gm to 5 meq/gm (page 7, 1st full Para). For cationic polymers for styling performance and hair feel (see page 9, last 4 para, and last 2 lines for polyquaternium-16) copolymers of vinylpyrrolidone and vinylmethylimidazolium and 27.5% to 94.5% of water (page 10). Page 20 describes compositions II comprising polyquaternium-16 and 
  Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include polyquaternium-16 of Guskey in combination with cationically modified derivative of guar of the copending claims because Guskey teaches the same combination of instant claimed polyquaternium-16 and cationically modified derivative of guar for the same hair styling effect, which is also claimed in the instant. Further, a skilled artisan would have employed polyquaternium-16 and cationic guar hydroxypropyltrimonium chloride in the claimed ranges of amounts because Guskey teaches polyquaternium as well as cationic guar derivative in the claimed amounts and for the same effect as claimed i.e., hair styling effect. A skilled artisan would have expected a very effective hair styling and hair feel because of polyquaternium-16, as suggested by Guskey in combination with the cationic gaur of the copending claims.
Instant claim 1 has been amended to recite a film-former polyvinylpyrrolidone in an amount of from about 3 wt% to about 7 wt% of the total weight of the composition and claim 19 of the copending claim recite polyvinylpyrrolidone. Copending claims do not recite the amount of from about 3 wt% to about 7 wt% of a film former, polyvinylpyrrolidone (PVP) the total weight of the composition (instant claim 16).
Guskey does not suggest the instant claimed component c).
Schrott teaches a hair care composition comprising hair styling polymers in the form of a lotion, gel, cream etc., and including a hair styling polymer, polyvinylpyrrolidone in combination with other hair styling cationic polymers (such as 
It would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include the hairstyling polymer, PVP, of Schrott along with polyquaternium-16 of Guskey and the cationically modified derivative of guar of the copending claims because Schrott, constituting analogous art, teaches hair styling polymer PVP in amounts of 0.5% to 5% provides an effective and easier volumizing of hair, as well as long last hair styling effects. Example 9 of Schrott (col. 6 and claim 1) includes a composition with PVP in a range of 0.5-5%, which overlaps with the instant claimed 3% to 7%. In addition, instant claims recite “from about 3% to about 7%”, which allows for approximation of higher and lower amounts of PVP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been within the purview of one of an ordinary skill in the art to choose the optimum amounts of PVP in the copending claimed composition with an expectation to provide a long lasting, easy to handle hair styling and volumizing effects.
This is a provisional nonstatutory double patenting rejection.

2.	Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8 and 10-19 of copending Application No. 16/717045 (US PGPUB 20200188278) in view of WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012)., and US Patent No. 9662292 to Schrott et al., as applied to 1-2, 4, 7-8, 10-13 and 16, and further in view of EP 1366738 to Demitz Michael (submitted on IDS dated 3/4/21).
	Copending claims and Guskey fail to teach the instant claimed Carbomer.
	EP 1366738 teaches cosmetic compositions comprising a) a vinylpyrrolidone/vinyl imidazole copolymer with a cationic charge density at most 2 meq/g; b) a guar hydroxypropyltrimethylammonium chloride; and c) surfactant (abstract; claims 1) , for hair and skin application and provide a silky sheen [0002, 0012].  EP 1366738 further teaches that the composition includes thickeners such as gums, polysaccharides, cellulose derivatives, silicate polyacrylates such as Carbopol types (0037, 0043), of the instant claims 14-15. The reference further teaches polyacrylamides such as PVP of instant claim 16. [0047] of the reference further teaches that combinations of thickeners can be used selected from the above thickener [0047]. Example 4 of the reference teaches a composition comprising carbomer (0.3%), guar derivative (0.2) and VP/vinylimidazolium methylsulfate in a single hair treating composition, wherein the components meet the instant claimed components a), b) and carbomer and in the claimed amounts. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to further modify the composition of copending claims by employing a combination of thickeners such as carbomer of EP 1366738 in a hair composition comprising guar, polyquaternium compounds and PVP  because EP 1366738 teaches that the thickeners of the claims have additional advantage of providing a desired viscosity to the hair composition independent of the temperature [0007] and further the composition provides a 


3.	Claims 1-2, 4, 7-8, 10-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8 and 10-20 of copending US application 16/718080 (US PGPUB 20200188280) in view of WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012) and US Patent No. 9662292 to Schrott et al.
 Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight and the same degree of substitution, including the newly amended molecular weight range 50,000 to 70,000. The copending application further comprises an organic acid (claim 7) and polyvinylpyrrolidone (claim 16) of instant dependent claims. Both sets of claims recite citric acid, same amount of water and method of treating hair.
Copending claims do not recite the instant component b) polyquaternium-16 and also lack the amounts of component b) and the ratios of a) and b).
Guskey is directed to hair styling compositions for improved hair styling, comprising an anionic surfactant, 0.025% to 3% of a cationic deposition polymer having a charge density of 0.2 meq/gm to 2 meq/gm, and which is selected to the group consisting of cationic cellulose polymers, cationic guar gum derivatives, and mixtures thereof; from 0.5% to 10% organic cationic hair styling polymer and water (27% to 
For the cationic deposition polymers including guar derivatives, see page 8, 3-4 paragraphs. Guskey also teaches that the cationic deposition polymers have a molecular weight of 5000 to 10 million or 100,000-200000, and a cationic charge density of 0.2 meq/gm to 5 meq/gm (page 7, 1st full Para). For cationic polymers for styling performance and hair feel (see page 9, last 4 para, and last 2 lines for polyquaternium-16) copolymers of vinylpyrrolidone and vinylmethylimidazolium and 27.5% to 94.5% of water (page 10). Page 20 describes compositions II comprising polyquaternium-16 and Gaur hydroxypropyltrimonium chloride (Jaguar C-17), which meets the claimed components and the amounts. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include polyquaternium-16 of Guskey in combination with cationically modified derivative of guar of the copending claims because Guskey teaches the same combination of instant claimed polyquaternium-16 and cationically modified derivative of guar for the same hair styling effect, which is also claimed in the instant. Further, a skilled artisan would have employed polyquaternium-16 and cationic guar hydroxypropyltrimonium chloride in the claimed ranges of amounts because Guskey teaches polyquaternium as well as cationic guar derivative in the claimed amounts and for the same effect as claimed i.e., hair styling effect. A skilled artisan would have expected a very effective hair styling and hair feel because of 
Copending claims teach instant claimed PVP of component c) but fails to recite the amounts.
Schrott teaches a hair care composition comprising hair styling polymers in the form of a lotion, gel, cream etc., and including a hair styling polymer, polyvinylpyrrolidone in combination with other hair styling cationic polymers (such as polyquaternium polymers) for lasting hair styling effects (abstract, col. 1, l 55-col.2, l 19, col. 2, , 41-59). Schrott teaches that 0.5-5% PVP is a preferred styling polymer. 
It would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include the hairstyling polymer, PVP, of Schrott along with polyquaternium-16 of Guskey and the cationically modified derivative of guar of the copending claims because Schrott, constituting analogous art, teaches hair styling polymer PVP in amounts of 0.5% to 5% provides an effective and easier volumizing of hair, as well as long last hair styling effects. Example 9 of Schrott (col. 6 and claim 1) includes a composition with PVP in a range of 0.5-5%, which overlaps with the instant claimed 3% to 7%. In addition, instant claims recite “from about 3% to about 7%”, which allows for approximation of higher and lower amounts of PVP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been within the purview of one of an ordinary skill in the art to choose the optimum amounts of PVP in the copending claimed composition .

This is a provisional nonstatutory double patenting rejection.

4. 	Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8 and 10-20 of copending US application 16/718080 (US PGPUB 20200188280) in view of WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012) and US Patent No. 9662292 to Schrott et al., as applied to 1-2, 4, 7-8, 10-13 and 16, and further in view of EP 1366738 to Demitz Michael (submitted on IDS dated 3/4/21).
	Copending claims and Guskey fail to teach the instant claimed Carbomer.
	EP 1366738 teaches cosmetic compositions comprising a) a vinylpyrrolidone/vinyl imidazole copolymer with a cationic charge density at most 2 meq/g; b) a guar hydroxypropyltrimethylammonium chloride; and c) surfactant (abstract; claims 1) , for hair and skin application and provide a silky sheen [0002, 0012].  EP 1366738 further teaches that the composition includes thickeners such as gums, polysaccharides, cellulose derivatives, silicate polyacrylates such as Carbopol types (0037, 0043), of the instant claims 14-15. [0047] of the reference further teaches that combinations of thickeners can be used selected from the above thickener [0047]. Example 4 of the reference teaches a composition comprising carbomer (0.3%), guar derivative (0.2) and VP/vinylimidazolium methylsulfate in a single hair treating 


5.	Claims 1-2, 4, 7-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 12, 14-19 and 21-24 of copending Application No. 16/717515 (US PGPUB 20200188273) in view of WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012)  and EP 1366738 to Demitz Michael (submitted on IDS dated 3/4/21). 

Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight and the same degree of substitution, including the newly amended molecular weight range 50,000 to 70,000. The copending application further comprises an organic acid 
With respect to the component c) of instant claims i.e., PVP and the amounts, claim 15 of the copending application teaches “from about 2 to about 8.5 weight percent, based on a total weight of the cosmetic composition”, and thus meets instant component c) PVP comprising “from about 3 to about7 weight percent, based on a total weight of the cosmetic composition”. 
Copending claims do not recite the instant component b) polyquaternium-16 and also lack the amounts of component b) and the ratios of a) and b).
Guskey is directed to hair styling compositions for improved hair styling, comprising an anionic surfactant, 0.025% to 3% of a cationic deposition polymer having a charge density of 0.2 meq/gm to 2 meq/gm, and which is selected to the group consisting of cationic cellulose polymers, cationic guar gum derivatives, and mixtures thereof; from 0.5% to 10% organic cationic hair styling polymer and water (27% to 94.5%) (Abstract, page 2). Guskey teaches the shampoo composition for improved hair styling, good hold, body and curl retention (page 1, last para). In particular, Guskey teaches polyquaternium-16, also claimed as component b) in the instant claim 1 (see abstract and page 6). 
For the cationic deposition polymers including guar derivatives, see page 8, 3-4 paragraphs. Guskey also teaches that the cationic deposition polymers have a molecular weight of 5000 to 10 million or 100,000-200000, and a cationic charge density of 0.2 meq/gm to 5 meq/gm (page 7, 1st full Para). For cationic polymers for styling performance and hair feel (see page 9, last 4 para, and last 2 lines for polyquaternium-
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include polyquaternium-16 of Guskey in combination with cationically modified derivative of guar of the copending claims because Guskey teaches the same combination of instant claimed polyquaternium-16 and cationically modified derivative of guar for the same hair styling effect, which is also claimed in the instant. Further, a skilled artisan would have employed polyquaternium-16 and cationic guar hydroxypropyltrimonium chloride in the claimed ranges of amounts because Guskey teaches polyquaternium as well as cationic guar derivative in the claimed amounts and for the same effect as claimed i.e., hair styling effect. A skilled artisan would have expected a very effective hair styling and hair feel because of polyquaternium-16, as suggested by Guskey in combination with the cationic gaur of the copending claims.
	While instant claims 14-15 recite a carbomer, copending claims of the above 16/717515 application claims, copending claims recite an additional homopolyacrylic acid polymer in the composition, employed in an amount of about 0.02 to 3%. 
	In this regard, EP 1366738 teaches cosmetic compositions comprising a) a vinylpyrrolidone/vinyl imidazole copolymer with a cationic charge density at most 2 meq/g; b) a guar hydroxypropyltrimethylammonium chloride; and c) surfactant (abstract; claims 1) , for hair and skin application and provide a silky sheen [0002, 0012].  EP . 

This is a provisional nonstatutory double patenting rejection.

6.	Claims 1-2, 4, 7-8 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-19 of copending Application No. 16/717636 (US PGPUB 20200188275)in view of WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012). 
Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight and the same degree of substitution, including the newly amended molecular weight range 50,000 to 70,000. The copending application further comprises an organic acid (claim 7) and polyvinylpyrrolidone (claim 16) of instant dependent claims. Both sets of claims recite citric acid, same amount of water and method of treating hair.
With respect to the component c) of instant claims, i.e., PVP and the amounts, claims 18 and 19 of the copending application recite component c) PVP comprising “from about 3 to about 7 weight percent, based on a total weight of the cosmetic composition”. 
Copending claims do not recite the instant component b) polyquaternium-16 and also lack the amounts of component b) and the ratios of a) and b).
Guskey is directed to hair styling compositions for improved hair styling, comprising an anionic surfactant, 0.025% to 3% of a cationic deposition polymer having a charge density of 0.2 meq/gm to 2 meq/gm, and which is selected to the group consisting of cationic cellulose polymers, cationic guar gum derivatives, and mixtures thereof; from 0.5% to 10% organic cationic hair styling polymer and water (27% to 94.5%) (Abstract, page 2). Guskey teaches the shampoo composition for improved hair styling, good hold, body and curl retention (page 1, last para). In particular, Guskey teaches polyquaternium-16, also claimed as component b) in the instant claim 1 (see 
Guskey also teaches that the cationic deposition polymers have a molecular weight of 5000 to 10 million or 100,000-200000, and a cationic charge density of 0.2 meq/gm to 5 meq/gm (page 7, 1st full Para). For cationic polymers for styling performance and hair feel (see page 9, last 4 para, and last 2 lines for polyquaternium-16) copolymers of vinylpyrrolidone and vinylmethylimidazolium and 27.5% to 94.5% of water (page 10). Page 20 describes compositions II comprising polyquaternium-16 and Gaur hydroxypropyltrimonium chloride (Jaguar C-17), which meets the claimed components and the amounts. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include polyquaternium-16 of Guskey in combination with cationically modified derivative of guar of the copending claims because Guskey teaches the same combination of instant claimed polyquaternium-16 and cationically modified derivative of guar for the same hair styling effect, which is also claimed in the instant. Further, a skilled artisan would have employed polyquaternium-16 and cationic guar hydroxypropyltrimonium chloride in the claimed ranges of amounts because Guskey teaches polyquaternium as well as cationic guar derivative in the claimed amounts and for the same effect as claimed i.e., hair styling effect. A skilled artisan would have expected a very effective hair styling and hair feel because of polyquaternium-16, as suggested by Guskey in combination with the cationic gaur of the copending claims.
This is a provisional nonstatutory double patenting rejection.

7. 	Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-19 of copending Application No. 16/717636 (US PGPUB 20200188275) in view of WO 98/50007 to Guskey et al., and as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012)., as applied to 1-2, 4, 7-8 and 10-13, and further in view of EP 1366738 to Demitz Michael (submitted on IDS dated 3/4/21).
	Copending claims and Guskey fail to teach the instant claimed Carbomer.
	EP 1366738 teaches cosmetic compositions comprising a) a vinylpyrrolidone/vinyl imidazole copolymer with a cationic charge density at most 2 meq/g; b) a guar hydroxypropyltrimethylammonium chloride; and c) surfactant (abstract; claims 1) , for hair and skin application and provide a silky sheen [0002, 0012].  EP 1366738 further teaches that the composition includes thickeners such as gums, polysaccharides, cellulose derivatives, silicate polyacrylates such as Carbopol types (0037, 0043), of the instant claims 14-15. [0047] of the reference further teaches that combinations of thickeners can be used selected from the above thickener [0047]. Example 4 of the reference teaches a composition comprising carbomer (0.3%), guar derivative (0.2) and VP/vinylimidazolium methylsulfate in a single hair treating composition, wherein the components meet the instant claimed components a), b) and carbomer and also in the claimed amounts. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to further modify the composition of copending claims by employing a combination of thickeners 

8.	Claims 1-2, 4, 6-8 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8 and 10-22 of copending Application No. 16/718052 (US PGPUB 20200188279) in view of WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012).
Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight and the same degree of substitution, including the newly amended molecular weight range 50,000 to 70,000. The copending application further comprises an organic acid and an alkanolamines, similar to the instant dependent claims. Both sets of claims recite citric acid, same amount of water and method of treating hair.
Copending claims do not recite the instant component b) polyquaternium-16 and also lack the amounts of component b) and the ratios of a) and b).

Guskey is directed to hair styling compositions for improved hair styling, comprising an anionic surfactant, 0.025% to 3% of a cationic deposition polymer having a charge density of 0.2 meq/gm to 2 meq/gm, and which is selected to the group consisting of cationic cellulose polymers, cationic guar gum derivatives, and mixtures thereof; from 0.5% to 10% organic cationic hair styling polymer and water (27% to 94.5%) (Abstract, page 2). Guskey teaches the shampoo composition for improved hair styling, good hold, body and curl retention (page 1, last para). In particular, Guskey teaches polyquaternium-16, also claimed as component b) in the instant claim 1 (see abstract and page 6). 
For the cationic deposition polymers including guar derivatives, see page 8, 3-4 paragraphs. Guskey also teaches that the cationic deposition polymers have a molecular weight of 5000 to 10 million or 100,000-200000, and a cationic charge density of 0.2 meq/gm to 5 meq/gm (page 7, 1st full Para). For cationic polymers for styling performance and hair feel (see page 9, last 4 para, and last 2 lines for polyquaternium-16) copolymers of vinylpyrrolidone and vinylmethylimidazolium and 27.5% to 94.5% of water (page 10). Page 20 describes compositions II comprising polyquaternium-16 and Gaur hydroxypropyltrimonium chloride (Jaguar C-17), which meets the claimed components and the amounts. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include polyquaternium-16 of Guskey in .
This is a provisional nonstatutory double patenting rejection.

10.	Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8 and 10-22 of copending Application No. 16/718052 (US PGPUB 20200188279) in view of WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012), as applied to 1-2, 4, 6-8 and 10-13, and further in view of EP 1366738 to Demitz Michael (submitted on IDS dated 3/4/21).
	Copending claims and Guskey fail to teach the instant claimed Carbomer.
	EP 1366738 teaches cosmetic compositions comprising a) a vinylpyrrolidone/vinyl imidazole copolymer with a cationic charge density at most 2 meq/g; b) a guar hydroxypropyltrimethylammonium chloride; and c) surfactant (abstract; . 
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

11.	Claims 1, 2, 4, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012) and in view of WO 2019/191747 to Streuli et al., US 2016/0310401 to Greyson et al, Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and US Patent No. 9662292 to Schrott et al.

Claims 1, 2, 4, 7-8 and 10-13 are directed to a cosmetic composition for temporarily reshaping keratinous fibers, comprising: a) at least one cationically modified guar derivative with a weight average molecular weight in the range from about 50,000 to about 70,000 and a degree of cationic substitution in the range from about 0.1 to about 2, b) at least one copolymer comprising bl) quaternised vinylimidazole und b2) vinylpyrrolidone as monomers, and component c) a film-former comprising PVP from about 3 to about 7 weight percent, based on a total weight of the cosmetic composition. Claim 10 is directed to a method for temporarily reshaping keratinous fibers, in which a cosmetic composition according to claim 1 is applied to the keratinous fibers. 
Guskey is directed to hair styling compositions for improved hair styling (page 1), comprising a) an anionic surfactant, b) 0.025% to 3% of a cationic deposition polymer having a charge density of 0.2 meq/gm to 2 meq/gm, and which is selected to the group cationic hair styling polymer and d) water (27% to 94.5%) (Abstract, page 2- summary of the invention). Guskey teaches the shampoo composition for improved hair styling, good hold, body and curl retention (page 1, last para). 
For the cationic deposition polymers including guar derivatives such as guar hydroxypropyltrimonium chloride (Jaguar series), see page 8, 3-4 paragraphs. Guskey also teaches that the cationic deposition polymers have a molecular weight of 5000 to 10 million or 100,000-200000, and a cationic charge density of 0.2 meq/gm to 5 meq/gm (page 7, 1st full Para). 
For cationic polymers for styling performance and hair feel (see page 9, last 4 para, and last 2 lines for polyquaternium-16) copolymers of vinylpyrrolidone and vinylmethylimidazolium and 27.5% to 94.5% of water (page 10). In particular, Guskey teaches polyquaternium-16, also claimed as component b) in the instant claim 1 (see abstract and page 6) as a cationic styling polymer. 
Page 20 of Guskey describes compositions II comprising polyquaternium-16 and Gaur hydroxypropyltrimonium chloride (Jaguar C-17), which meets the claimed components and the amounts. 
Guskey does not clearly teach the claimed molecular weight of 50,000 to 70,000 and degree of cationic substitution of 0.1 to 2, of the cationically modified guar derivatives as claimed. Guskey generally the cationic deposition polymers have a molecular weight of 5000 to 10 million or 100,000-200000, and a cationic charge density of 0.2 meq/gm to 5 meq/gm (page 7, 1st full para). Guskey teaches inclusion of 
In this regard, Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Instant claims recite a degree of substitution (DS) of from about 0.1 to about 2.0, which falls within the range taught by Streuli. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance [0012] with the composition comprising cationically modified polygalactomannan, in particular the claimed guar hydroxypropyltrimonium chloride. For claim 2 [0013] teaches 0.1% wt to 2 wt% of guar hydroxypropyltrimonium chloride. 
	Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or polyimide, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). The organic acids such as lactic, citric or malic acid meet the instant organic acid of claim 7. Example 2 is directed to hair styling composition comprising a 0.5% guar hydroxypropyltrimonium chloride, 0.05% lactic acid, 3.33% of polyimide-1, 5% of ethyl ester of PV/MA copolymer, and 20% water, which meets instant claim 8. Example 13 of Streuli teaches a hair styling gel composition comprising aminomethyl propanol 
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative  
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 3 of Gruber shows significant the effect of molecular weight (viscosity ) of the cationic polymer on deposition (p 125), with the deposition of the polymer on the hair increased with increasing molecular weight, and that higher molecular weight polymers form more viscous associative complexes, hindering the removal of the deposits form the hair during rinsing.  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Guskey teaches the amounts of components a) and b) that are within the claimed amounts (page 2- summary of the invention), and therefore one of an ordinary skill in the art would have been able to choose the amounts of cationic guar derivatives and polyquaternium-16 so as to arrive at the instant ratios as in instant claim 11.   

Guskey, Streuli, Gruber and Greyson discussed above fails to teach the instant polyvinylpyrrolidone and its amounts of claim 1, component c).
Schrott teaches a hair care composition comprising hair styling polymers in the form of a lotion, gel, cream etc., and including a hair styling polymer, polyvinylpyrrolidone in combination with other hair styling cationic polymers (such as polyquaternium polymers) for lasting hair styling effects (abstract, col. 1, l 55-col.2, l 19, col. 2, , 41-59). Schrott teaches that 0.5-5%  PVP is a preferred styling polymer. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include the hairstyling polymer, PVP of Schrott along with polyquaternium-16 and the cationically modified derivative of guar, in the composition of Guskey (modified by the teachings of Streuli, Gruber and Greyson) because, Schrott, constituting analogous art, teaches hair styling polymer PVP in prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been within the purview of one of an ordinary skill in the art to choose the optimum amounts of PVP in the copending claimed composition with an expectation to provide a long lasting, easy to handle hair styling and volumizing effects.


12.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/50007 to Guskey et al., as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012) and in view of WO 2019/191747 to Streuli et al., US 2016/0310401 to Greyson et al, Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and US Patent No. 9662292 to Schrott et al., as applied to claims 1, 2, 4, 7-8 and 10-13, and further in view of EP 1366738.
	
	Guskey, Streuli, Greyson and Gruber discussed above fails to teach the instant claimed the gelling agent, Carbomer.
. 

13.	Claims 1, 2, 4, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/153658 to Ruan et al. (submitted on IDS 9/16/20), as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012) and in view of WO 2019/191747 to Streuli et al., US 2016/0310401 to Greyson et al, Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and US Patent No. 9662292 to Schrott et al.
Claims 1, 2, 4, 7-8 and 10-13 are directed to a cosmetic composition for temporarily reshaping keratinous fibers, comprising: a) at least one cationically modified guar derivative with a weight average molecular weight in the range from about 50,000 to about 70,000 and a degree of cationic substitution in the range from about 0.1 to about 2, b) at least one copolymer comprising bl) quaternised vinylimidazole und b2) vinylpyrrolidone as monomers, and component c) a film-former comprising PVP from about 3 to about 7 weight percent, based on a total weight of the cosmetic composition. Claim 10 is directed to a method for temporarily reshaping keratinous fibers, in which a cosmetic composition according to claim 1 is applied to the keratinous fibers. 
Ruan is directed to hair styling compositions for improved hair shampoo composition that provide significant improvement in disentaglement and/or combability of hair (reads on temporary styling). Ruan teaches including cationic conditioning polymers such as cationic guar gums (page 5) and Luviquat FC370 (reads on instant component b) (page 6). Ruan further teaches cationic polymers such as polyquaternium compounds (page 5) but not instant polyquaternium -16. The compositions exemplified , water, citric acid including the amounts claimed. Ruan teaches Guar hydroxypropyltrimonium chloride in example 7 that provides effective hair suppleness (last page). Ruan teaches a cationic guar hydroxypropyltrimonium chloride having a molecular weight 1000 to 5,000,000 (page 8, 2nd paragraph). However, Ruan does not teach the claimed molecular weight and degree of cationic substitution of cationically modified guar derivatives as claimed. 
In this regard, Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Instant claims recite a degree of substitution (DS) of from about 0.1 to about 2.0, which falls within the range taught by Streuli. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance [0012] with the composition comprising cationically modified polygalactomannan, in particular the claimed guar hydroxypropyltrimonium chloride. For claim 2 [0013] teaches 0.1% wt to 2 wt% of guar hydroxypropyltrimonium chloride. 
	Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or polyimide, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, 
	Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017]. For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative  
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to modify the hair styling shampoo composition of Ruan, comprising polyquaternium-16 and cationically modified derivative of guar (example II) by further choosing the molecular weight of the cationically modified guar in the claimed ranges of 50,000 to 70,000 and a degree of substitution of 0.1 to 2.0. One skilled in the art would have been motivated because Streuli teaches overlapping molecular weight of guar hydroxypropyltrimonium chloride with that of the claimed about 5000 to 200000 and a degree of substitution (DS) of from about 0.1 to about 2.0; Greyson suggests cationic guar derivatives with molecular weight of 50-5000 KDa as being suitable for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017]; and Gruber suggests that the deposition of the hair conditioning guar derivatives is a function of the molecular weight of the polymer and the higher molecular weight resulting in higher deposition hinders removal of the polymer on washing/rinsing. Therefore, one skilled in the art would have been motivated to choose an appropriately low molecular weight of cationic guar in the composition of Streuli with an expectation to provide reduced build up, and also provide effective hair styling.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, one of an ordinary skill in the art would have been able to choose the amounts of cationic guar derivatives and polyquaternium-16 so as to arrive at the instant ratios as in instant claim 11.   
With respect to the claimed organic acid (instant claim 7), Ruan does not teach organic acid. However, Streuli teaches hair styling compositions comprising organic acid such as lactic acid, citric acid etc (examples 1-12) for maintaining the pH of the composition because Streuli suggests that the pH of the hair styling can be as low as 3 or 5 [0055] and for preparing the hair styling composition [0049]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to modify the hair styling shampoo composition of Ruan, comprising polyquaternium-16 and cationically modified derivative of guar (example II) by further including an organic acid so as to maintain the pH of the composition at an acidic level and further enable effective preparation of the hair styling composition, as suggested by Streuli.
Ruan, Streuli, Gruber and Greyson discussed above fails to teach the instant polyvinylpyrrolidone and its amounts of claim 1, component c).
Streuli further teaches hair styling quaternary ammonium polymers such as polyquaternium-16 [0043] but fails to exemplify or teach a specific embodiment comprising instant cationically guar derivative, in combination with polyquaternium-16.
Schrott teaches a hair care composition comprising hair styling polymers in the form of a lotion, gel, cream etc., and including a hair styling polymer, polyvinylpyrrolidone in combination with other hair styling cationic polymers (such as 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to include the hairstyling polymer, PVP of Schrott along with polyquaternium-16 and the cationically modified derivative of guar, in the composition of Ruan (modified by the teachings of Streuli, Gruber and Greyson) because, Schrott, constituting analogous art, teaches hair styling polymer PVP in amounts of 0.5% to 5% provides an effective and easier volumizing of hair, as well as long last hair styling effects. Example 9 of Schrott (col. 6 and claim 1) includes a composition with PVP in a range of 0.5-5%, which overlaps with the instant claimed 3% to 7%. In addition, instant claims recite “from about 3% to about 7%”, which allows for approximation of higher and lower amounts of PVP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been within the purview of one of an ordinary skill in the art to choose the optimum amounts of PVP in the copending claimed composition with an expectation to provide a long lasting, easy to handle hair styling and volumizing effects.


14.	Claims 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/153658 to Ruan et al. (submitted on IDS 9/16/20), as evidenced by (page 2 of 4 of Polyquaternium: definition- http://dictionary.sensagent.com/Polyquaternium/en-en/ 2012) and in view of WO 2019/191747 to Streuli et al., US 2016/0310401 to Greyson et al, Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) US Patent No. 9662292 to Schrott et al., as applied to claims 1, 2, 4, 7-8 and 10-13, and further in view of EP 1366738.
Ruan, Streuli, Greyson, Schrott and Gruber discussed above fails to teach the instant claimed the gelling agent, Carbomer.
EP 1366738 teaches cosmetic compositions comprising a) a vinylpyrrolidone/vinyl imidazole copolymer with a cationic charge density at most 2 meq/g; b) a guar hydroxypropyltrimethylammonium chloride; and c) surfactant (abstract; claims 1) , for hair and skin application and provide a silky sheen [0002, 0012].  EP 1366738 further teaches that the composition includes thickeners such as gums, polysaccharides, cellulose derivatives, polyacrylates such as Carbopol types (0037, 0043), of the instant claims 14-15. The reference further teaches polyacrylamides such as PVP of instant claim 16. [0047] of the reference further teaches that combinations of thickeners can be used selected from the above thickener [0047]. Example 4 of the reference teaches a composition comprising carbomer (0.3%), guar derivative (0.2) and VP/vinylimidazolium methylsulfate in a single hair treating composition, wherein the components meet the instant claimed components a), b) and carbomer and also in the claimed amounts. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to further modify the composition of Ruan (as modified Streuli by Greyson, Gruber and Schrott), by including a combination of thickeners such as carbomer, in amounts such as those claimed. A skilled artisan would have been motivated because EP 1366738 teaches that the thickeners of the claims have additional advantage of providing a desired viscosity to the hair . 
Response to Arguments
Applicant's arguments filed 7/8/21 have been fully considered but they are not persuasive.
In response to the amendment, the rejection under 35 USC 112(d) has been withdrawn. 
Rejections under 35 USC 103(a):
With respect to the rejection over Guskey in view of Streuli, Greyson and Gruber, Applicants argue that instant claims have now been amended to recite component c) a film-forming PVP in an amount from about 3% to about 7 wt%. It is argued that the references, Guskey, Streuli, Greyson and Gruber, do not teach instant claimed PVP and in claimed amounts. Further, it is argued that EP 1366738 (Demitz Michael) does not teach the claimed amounts of PVP.
With respect to the rejection over Ruan in view of Streuli, Greyson and Gruber,  Applicants argue that instant claims have now been amended to recite component c) a film-forming PVP in an amount from about 3% to about 7 wt%. It is argued that the references, Ruan, Streuli, Greyson and Gruber, do not teach instant claimed PVP and in claimed amounts. Further, it is argued that EP 1366738 (Demitz Michael) does not teach the claimed amounts of PVP.
However, in light of the amendment, the present rejection adds a new reference (US Patent No. 9662292 to Schrott et al). Schrott et al has been cited to show that it 
 
Non-statutory double patenting rejection:
Applicants argue that the primary references for the double patenting rejections and the instant Application are commonly owned by Henkel AG & Co. KGaA and hence request that the double patenting rejections be held in abeyance. However, Applicants have not provided any arguments with regards to the merits of the rejections and since no allowable subject matter has been identified at this time, the rejections have been maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611